DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 04/13/2021 and 04/15/2021 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, so as being ineligible subject matter.
Regarding claim 1, it recites a method (process), which falls within one of four statutory claim categories.  
It can be seen that the claim body reciting limitations of “acquiring a first section sequence by reducing a first sequence of values extracted from an input signal based on at least one first section of the first sequence in which values of the first sequence are successively arranged; acquiring a second section sequence reduced from a pre-stored second sequence of values based on at least one second section of the second sequence in which values of the second sequence are successively arranged; and calculating a similarity between the first section sequence and the second section sequence”, as a whole, is basically identified as a concept of mathematical calculations/relationships (or algorithm) by manipulating/arranging (such as acquiring, and calculating) abstract/pure data (such as sequence, values, signal, similarity), a concept performed in a human mind to step though certain mental processes of manipulating /arranging the abstract/pure data, and/or a certain method of organizing human activity doing the  above processes/steps (such as merely using a pencil and paper).  Thus, the claim of the limitations is substantially directed to or interpreted as an abstract idea of manipulating/arranging abstract/pure data with/by a mathematical concept, or metal process, and/or human doing/activity, as a judicial exception. 
It is also noted that additional limitation regarding “an electronic apparatus” in preamble, could not change the nature of the above mentioned mathematical concept, the metal process, and/or the human doing/activity as the abstract idea/judicial exception, and could not integrate the abstract idea/judicial exception into a practical application, because the additional limitation is merely generic description regarding intended use or field of use to implement the abstract idea, which is, individually or in combination, not sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter (also see “2019 Revised Patent Subject Matter Eligibility Guidance”, publicly available at: https://www. uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject).
Regarding claims 2-7, the rejection is based on the same rationale described for claim 1, because the claims inherit/include/recite the same/similar type of problematic limitation(s) as claim 1, wherein dependent claim limitation(s) regarding “generating…”, “calculating…”, “detecting…”, and/or “selecting…”, is/are of sufficient breadth that it would be substantially directed to or reasonably interpreted as more detailed part(s) of processes/steps of the above abstract idea as a judicial exception (similar to claim 1 as stated about), and wherein “length”, “cost matrix”, “cost” “vector area”, “row”, and/or “column”, are of sufficient breadth that it would be substantially directed to or reasonably interpreted as more detailed pure data or abstract terms used for the above abstract idea.  It is also noted that these detailed limitation(s) would not change the nature of claim(s) of the abstract idea as the mathematical concept, metal process, and/or human doing/activity (as stated above), and could not integrate the abstract idea/judicial exception into a practical application either.  Further, it is noted that the claimed invention with these detailed limitation(s) would still lack additional limitation(s), which is/are, individually or in combination, sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter.
Regarding dependent claims 8-10, the rejection is based on the same rationale described for claim 1, because the claims inherit/include/recite the same/similar type of problematic limitation(s) as claim 1, wherein dependent claim limitation(s) regarding “receiving…”, “extracting…”, “acquiring…”, “selecting” and/or “feeding back…”, is/are of sufficient breadth that it would be substantially directed to or reasonably interpreted as more detailed part(s) of processes/steps of the above abstract idea as a judicial exception (similar to claim 1 as stated about), and wherein “meta information” is/are of sufficient breadth that it would be substantially directed to or reasonably interpreted as more detailed pure data or abstract term used for the above abstract idea, so that these limitation(s) would not change the nature of the above mentioned mathematical concept, metal process, and/or human doing/activity, as an abstract idea/judicial exception, and could not integrate the abstract idea/judicial exception into a practical application either. 
It is also noted that the additional limitation(s) regarding “audio signal” and “external apparatus” are merely a generic input (that could be heard by a human and the used for doing something else by the human) and a generic input/output device, which is/are, individually or in combination, not sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter.
Regarding claims 11-19, they recite an apparatus (interpreted as or referred to a machine), which falls within one of four statutory claim categories.  However, the rejection is based on the same rationale described for claims 1-10, because claims recite/include the same/similar type of problematic limitation(s) as claims 1-10 respectively (wherein claim 19 corresponds to combined limitations of claims 9 and 10), wherein the machine and method claims are related as machine and method of using the same, with each claimed element's function corresponding to the claimed method step.  Further, it is noted that additional limitations regarding “processing circuitry” and “memory”, are merely generic computing components to implement the abstract idea, which could not integrate the abstract idea/judicial exception into a practical application.  Furthermore, it is noted that these additional limitations are, individually or in combination, not sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter.
Regarding claim 20, it recites a non-transitory computer-readable storage medium (interpreted as or referred to a machine), which falls within one of four statutory claim categories.  However, the rejection is based on the same rationale described for claim 11, because claim recites/includes the same/similar type of problematic limitation(s) as claim 11.  Further, it is noted that additional limitations regarding “processor” and stored “instructions” are merely generic computer components to implement the abstract idea, which could not integrate the abstract idea/judicial exception into a practical application, and are not sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter.

It is noted that, as best understood in view of the claim rejection under 35 USC 101, see above, a prior art search has been conducted by the examiner (see attached search report and PTO-892 form).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
May 20, 2022 
/QI HAN/Primary Examiner, Art Unit 2659